JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed March 25, 2004 be affirmed. The district court properly dismissed appellant’s petition for a writ of habeas corpus under 28 U.S.C. § 2241 for lack of jurisdiction, as appellant must file any request for relief under § 2241 in the district court having jurisdiction over his warden. See, e.g., Rumsfeld v. Padilla, — U.S.-, 124 S.Ct. 2711, 159 L.Ed.2d 513 (2004).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.